Citation Nr: 9905916	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-37 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2. Entitlement to service connection for bipartite patella of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat during service.

4.  There is no credible evidence confirming any of the 
veteran's claimed in-service stressors.

5.  The veteran's bipartite patella of the right knee 
preexisted service.

6.  There is no competent medical evidence establishing that 
the veteran's preexisting bipartite patella of the right knee 
increased in disability during service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).

2.  The claim of entitlement to service connection for 
bipartite patella of the right knee is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service in Vietnam.  As a 
preliminary matter, the Board finds that the veteran's claim 
for PTSD is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded service connection 
claim for PTSD consists of medical evidence of a current PTSD 
disability, lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, and medical evidence of 
a nexus between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet.App. 128, 137 (1997).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed by the RO.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

As to the requirement that there be medical evidence 
establishing a clear diagnosis of PTSD, the Board finds that 
the evidence which is of record includes a diagnosis of that 
disorder.  At a VA examination in April 1994, the veteran 
reported that he worked as a truck driver and a bridge 
specialist while in service.  While on convoy, he recalled a 
soldier dying while waiting for assistance after an accident,  
being threatened by a soldier with a rifle in another truck, 
and being frightened when he was stranded in the jungle at 
night.  He also remembered coming under mortar attack while 
he was taking a shower.   The veteran stated that he had held 
approximately 30 jobs since service and that he experienced 
conflict with supervisors and coworkers.  

The veteran complained of symptoms including sleep 
disturbance, hypervigilance, irritability and anger, 
recurrent dreams and recollections of Vietnam, and avoidance 
of situations which reminded him of Vietnam.  The examiner 
diagnosed the veteran with mild to moderate PTSD, apparently 
relating the alleged stressors to the reported 
symptomatology.  However, the Board notes that the examiner 
made no objective findings.

Regarding the issue of whether there is credible evidence 
that the veteran's claimed stressors actually occurred, the 
Board notes that if the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  However, where the veteran did 
not engage in combat or the claimed stressor is not related 
to combat, "credible supporting evidence" means that the 
veteran's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio 
v. Brown, 9 Vet.App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court 
clarified the analysis to be applied in adjudicating a claim 
for service connection for PTSD.  The Court recognized that 
VA has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the shift in diagnostic 
criteria from an objective to a subjective standard in 
assessing whether a stressor is sufficient to trigger PTSD.  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible, corroborating, and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.

In the present case, the veteran's service records reflect 
that his military occupational specialty was as a bridge 
specialist.  Furthermore, his DD 214 (Report of Transfer or 
Discharge) shows that the veteran's awards and decorations 
did not include any which are exclusively awarded for combat.  
The DD 214 does show that the veteran served in Vietnam from 
July 1970 to July 1971.  Therefore, because the veteran's 
service records do not demonstrate that he engaged in combat 
with the enemy, it is necessary that the veteran's account of 
his stressors be corroborated by a credible source.

Upon review of the claims file, the Board finds that the RO 
requested specific stressor information from the veteran in 
February 1994 and August 1998.  The veteran apparently never 
responded to these inquiries.  Thus, he has not provided the 
detailed information necessary for the RO to attempt to 
confirm the alleged stressors.  See Wood v. Derwinski, 1 
Vet.App. 190 (1993).

In conclusion, the Board finds that the diagnosis of PTSD 
based upon the history of events related by the veteran is 
insufficient, by itself, to constitute proof of the stressors 
necessary to support a claim of entitlement to service 
connection for PTSD.  The veteran's service medical records 
do not contain any entries which show that he received any 
decorations or performed any specific details that would have 
placed him in combat situations.  Moreover, none of the 
claimed stressors have been verified by credible supporting 
evidence. Significantly, the veteran has not provided enough 
specific information to allow the VA to successfully confirm 
the occurrence of any stressors.  The Board cannot rely 
solely on the veteran's statements to establish a nexus 
between his current diagnosis of PTSD and his time in 
service. Therefore, the benefit sought on appeal must be 
denied.

II. Bipartite Patella of the Right Knee

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  However, the veteran must first show that his claim 
for service connection is well grounded.  The veteran carries 
the burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

Service medical records show that the veteran's preinduction 
examination in October 1969 noted a history of a painful 
right knee and referred to an orthopedic examination of the 
knee.  The veteran complained of right knee pain, as well as 
left knee pain, throughout his time in service.  In fact, the 
veteran apparently sought more treatment for the left knee 
than the right.  As to the right knee, the physicians made 
few objective findings and could not determine the etiology 
of the pain.

In February, March, and April 1970, the veteran complained of 
bilateral knee pain and provided a history of knee injury 
prior to service.  Examination findings were wholly negative 
for any disability.  In June and July 1970, the veteran again 
complained of bilateral knee pain.  The knees were found to 
be normal except for some patella femoral pain and crepitus.  
The veteran was assessed with symptomatic bipartite patella 
of the right knee, and bipartite patella and chondromalacia 
of the left knee.  In October 1970, the veteran complained of 
knee pain, with the left being worse than the right.  He 
reported clicking and popping of the left knee; however, 
examination findings were negative.  He continued to complain 
of pain in November and December 1970.

In January 1971, a small effusion of the left knee was noted.  
The physician found full range of motion, no instability, and 
marked medial joint line tenderness.  The veteran was 
diagnosed with acute synovitis of the left knee.  In February 
and March 1971, the veteran continued to complain of pain in 
both knees.  Upon examination of the right knee, the 
physician found no heat, redness, tenderness, effusion, or 
instability.  The physician stated that the recurrent pain 
was of an undetermined etiology, with the only possibility 
being preservice injury.  In June and July 1971, the veteran 
provided a history of injuring the right knee when he was 14 
years old.  Upon examination of the right knee, no laxity, 
effusion, or limitation of motion was found.  The x-ray 
report showed a bipartite patella.  The physician noted that 
the veteran had undergone numerous consultations with 
orthopedic specialists, but no doctor had been able to make 
objective findings in support of the veteran's long history 
of pain.  Finally, a history of knee damage was noted on 
examinations performed in February and April 1972.

The veteran was afforded a VA examination in April 1994.  He 
complained of pain in his joints.  The examiner found no 
swelling, deformity, or other impairment of the knee.  
Specifically, no pathology of the right knee related to 
trauma was discovered.  However, x-rays showed a bipartite 
patella.  The examiner described the bipartite patella as 
being unusual in that the extra apophyseal center laid quite 
far laterally and posteriorly.  She also was concerned about 
a loose body within the knee joint, described as a 5 
millimeter osseous fragment, which may represent 
osteochondritis dissecans.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  However, temporary and/or 
intermittent flare-ups associated with the disability, 
without evidence of an increase in the underlying pathology, 
do not constitute aggravation.  See Hunt v. Derwinski, 1 
Vet.App. 292, 297 (1991); Verdon v. Brown, 8 Vet.App. 529, 
536-37 (1996).

Based upon review of the medical evidence of record, the 
Board concurs with the RO that the veteran's right knee 
disability preexisted service, in that it was either a 
congenital defect or that it was sustained as a result of 
preservice injury as reported by the veteran.  Notably, the 
veteran's preinduction examination reports a right knee 
defect.  The veteran also reported preservice injury of the 
knee to military physicians and reported no trauma to the 
knee while in service.  Additionally, in his claim to the RO 
relating to the present appeal, the veteran referred to 
treatment, rather than injury, of the knee while in Vietnam.

The Board further finds that the veteran's bipartite patella 
of the right knee was not aggravated in service.  Clearly, 
the veteran regularly sought treatment for knee pain while in 
service.  However, there is no evidence that establishes a 
chronic worsening or increased severity of the symptoms 
during service.  Most importantly, the record does not 
contain a medical opinion that the veteran's right knee 
disability increased in severity either during or as a result 
of service.  On the contrary, the VA examiner's report 
parallels those of the military physicians, with the absence 
of objective findings of pain or disability and x-ray 
evidence of a bipartite patella.  Therefore, the claim must 
be denied as not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that may well ground the claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a) 
(West 1991).  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views this 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


ORDER

Service connection for PTSD is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for bipartite patella of the right knee is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

